TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 17, 2014



                                      NO. 03-14-00204-CR


                                 The State of Texas, Appellant

                                                 v.

                               Robert Andrew Johnson, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the order granting a motion to quash signed by the trial court. Having

reviewed the record, the Court holds that The State of Texas has not prosecuted its appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The State of Texas shall pay all costs relating to this appeal, both

in this Court and the court below.